Fairchild, J.
(on motion for rehearing). In the brief of the Public Service Commission filed in support of its motion for rehearing, two issues are raised: (1) That Steffke cannot “joint-line” with itself; and (2) that our original opinion is not clear as to what rights Steffke obtained as a result of the commission’s approval of the assignment of Yellow’s certificate of authority to Steffke.
The first issue has now been determined by our decision in West Shore Express, Inc., v. Public Service Comm. 264 Wis. 65, 58 N. W. (2d) 407.
As to the second issue we stated in our original opinion as follows (p. 130) :
“We deem the term ‘unification’ to refer to converting that which formerly was joint-line service between Steffke’s and Yellow’s respective territories into single-line service. Economies which can be effected by Steffke through the elimination of duplicate terminal facilities, business offices, etc., as a result of the assignment of Yellow’s authority to it are permissible as long as that which formerly had to be joint-line service under the two certificates is not converted into single-line service.”
*130bIt lies within the province of the commission to determine what rights Steffke is entitled to receive as an incident to the approval of the assignment in keeping with the general principle set forth in the above-quoted portion of our original opinion.
By the Court. — Motion for rehearing denied.